      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 1 of 24

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY MALVEAUX,                                 No. 2:18-CV-1952-DMC
12                       Plaintiff,
13             v.                                       MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties, see ECF Nos. 10 and 14, this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment, see 28

22   U.S.C. § 636(c). Pending before the Court are the parties’ briefs on the merits. See ECF Nos. 21

23   and 34.

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                       1
       Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 2 of 24

 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

19   §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 3 of 24

 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
       Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 4 of 24

 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff first applied for social security benefits in February 2010. See CAR 16,

 3   133.1 Plaintiff alleged disability beginning on November 8, 2011. See id. The claim was denied

 4   and plaintiff did not appeal. In December 2011, plaintiff filed a second application. See id. at

 5   232-41. Plaintiff’s second claim was initially denied. Plaintiff requested reconsideration and, on

 6   reconsideration, the agency found plaintiff was disabled as of May 7, 2012 – the date plaintiff

 7   turned 55. See id. at 92-129. 149-51. Plaintiff appealed and requested a hearing, challenging the

 8   May 7, 2012, disability onset date. See id. at 163. In a March 6, 2014, decision, issued following

 9   a hearing, Administrative Law Judge (ALJ) Dante M. Alegre found plaintiff was not disabled as

10   of May 7, 2012, or at any time prior to that date. See id. at 130-146.

11                  Plaintiff requested review by the Appeals Council, which granted review. See id.

12   at 147-51, 183-84. The Appeals Council vacated the March 6, 2014, decision and remanded for

13   resolution of specific issues during the period of November 8, 2011, through May 6, 2012. See

14   id. In particular, the ALJ was directed to provide further analysis with respect to plaintiff’s

15   ability to maintain social functioning during this period. See id.

16                  Another administrative hearing was held on September 27, 2016. See id. at 1502-

17   40. In a January 26, 2017, decision, another ALJ – L. Kalei Fong – concluded plaintiff was not

18   disabled at any time during the relevant time period based on the following relevant findings:

19                  1.      During the relevant time period, the claimant had the following
                            severe impairment(s): degenerative disc disease of the lumbar
20                          spine, depression, and psychotic disorder;
21                  2.      During the relevant time period, the claimant did not have an
                            impairment or combination of impairments that meets or medically
22                          equals an impairment listed in the regulations;
23                  3.      During the relevant time period, the claimant had the following
                            residual functional capacity: he could perform light work; the
24                          claimant was unable to climb ladders, ropes, or scaffolds; the
                            claimant was limited to occasional climbing of ramps or stairs; the
25                          claimant was limited to occasional balancing, stooping, kneeling,
                            crouching, and crawling; the claimant was limited to simple
26
27          1
                    Citations are the to the Certified Administrative Record (CAR) lodged on February
     13, 2019, and supplemented on July 17, 2019, to include the November 2013 hearing transcript.
28   See ECF Nos. 16 and 29.
                                                        4
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 5 of 24

 1                         repetitive 1-2 step tasks; the claimant was capable of maintaining
                           concentration, persistence, or pace for 1-2 step tasks; the claimant
 2                         was unable to perform complex or detailed tasks; the claimant was
                           limited to frequent interaction with supervisors and co-workers; the
 3                         claimant was limited to occasional interaction with the public; the
                           claimant was capable of completing a normal workday and
 4                         workweek; the claimant required his work environment to be slow-
                           paced and non-competitive;
 5
                    4.     Considering the claimant’s age, education, work experience,
 6                         residual functional capacity, and vocational expert testimony, there
                           were jobs that existed in significant numbers in the national
 7                         economy that the claimant could have performed during the
                           relevant time period.
 8
                    See CAR 16-33.
 9

10   After the Appeals Council declined further review, this appeal followed.

11

12                                            III. DISCUSSION

13                  Plaintiff argues: (1) the ALJ erred in discounting plaintiff’s statements and

14   testimony; (2) the ALJ erred in discounting lay witness evidence from plaintiff’s wife; (3) the

15   ALJ erred in rejecting the opinions of treating psychiatrist, Dr. Ruxin; and (4) the ALJ’s mental

16   residual functional capacity is unexplained.

17          A.      Plaintiff’s Credibility

18                  The Commissioner determines whether a disability applicant is credible, and the

19   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

20   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

21   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

22   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

23   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

24   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

25   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

26   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

27   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

28   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).
                                                       5
       Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 6 of 24

 1                   If there is objective medical evidence of an underlying impairment, the

 2   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

 3   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

 4   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

 5                           The claimant need not produce objective medical evidence of the
                     [symptom] itself, or the severity thereof. Nor must the claimant produce
 6                   objective medical evidence of the causal relationship between the
                     medically determinable impairment and the symptom. By requiring that
 7                   the medical impairment “could reasonably be expected to produce” pain or
                     another symptom, the Cotton test requires only that the causal relationship
 8                   be a reasonable inference, not a medically proven phenomenon.
 9                   80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                     Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
10

11                   The Commissioner may, however, consider the nature of the symptoms alleged,

12   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

13   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

14   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

15   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

16   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

17   physician and third-party testimony about the nature, severity, and effect of symptoms. See

18   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

19   claimant cooperated during physical examinations or provided conflicting statements concerning

20   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the
21   claimant testifies as to symptoms greater than would normally be produced by a given

22   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

23   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

24                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

25   pain not credible, the Social Security Act does not require that disability claimants be utterly

26   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has
27   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

28   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.
                                                           6
       Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 7 of 24

 1   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

 2   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

 3   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

 4   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

 5   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

 6   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

 7   activities are not easily transferable to what may be the more grueling environment of the

 8   workplace, where it might be impossible to periodically rest or take medication”). Daily

 9   activities must be such that they show that the claimant is “. . .able to spend a substantial part of

10   his day engaged in pursuits involving the performance of physical functions that are transferable

11   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

12   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

13   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

14                  At Step 4, the ALJ considered plaintiff’s subjective complaints in determining

15   plaintiff’s residual functional capacity. See CAR 25-29. The ALJ summarized plaintiff’s

16   complaints as follows:

17                  The claimant alleged disability by way of debilitating symptoms resulting
                    from degenerative disc disease of the lumbar spine and depression. At the
18                  hearing, the claimant testified that he has frequent and severe back pain.
                    The claimant indicated he was limited due to pain. The claimant advised
19                  he would lose balance, and was precluded from prolonged standing or
                    walking. The claimant stated he had difficulty lifting heavy weight. The
20                  claimant represented he was restricted in activities of daily living. The
                    claimant advised he required intermittent assistance from his wife. The
21                  claimant testified his condition was complicated by mental health issues.
                    The claimant endorsed symptoms of anxiety, nervousness, sweating, and
22                  stress. The claimant indicated he had particular anxiety when traveling in
                    unfamiliar places or in large crowds. The claimant reported he was
23                  limited in concentration and completing tasks. The claimant stated he had
                    unusual fears related to violence. The claimant represented he was unable
24                  to sustain work function due to the combined effect of his physical and
                    mental impairments. . . .
25
                    Id. at 25.
26
27   ///

28   ///
                                                         7
       Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 8 of 24

 1                  After discussing the medical evidence of record, the ALJ then provided the

 2   following analysis of plaintiff’s subjective complaints:

 3                  Based on the review of the evidence above, the undersigned finds that the
                    claimant’s account of the severity of symptoms, as well as his allegations
 4                  regarding functional limitations, are not fully substantiated for the
                    following reasons:
 5
                    The claimant described daily activities that were not limited to the extent
 6                  one would expect, given the complaints of disabling symptoms and
                    limitations. At one point or another in the record (found in forms
 7                  completed in connection with the application and appeal ,in medical
                    reports or records, and in the claimant’s testimony), the claimant reported
 8                  the following daily activities: took college courses, performed personal
                    care tasks, prepared daily meals, completed some household chores, left
 9                  his house alone, shopped in stores, counted change, read wrote stories,
                    used the computer, watched television, and attended church and social
10                  events. . . . Such activities show the claimant was at least capable of the
                    above residual functional capacity.
11
                    The claimant did not generally receive the type of medical treatment one
12                  would expect for a totally disabled individual. During the period at issue,
                    the claimant sought limited and conservative care for back pain, consisting
13                  primarily of medication (Ex. 4F). Clearly, one would expect more
                    frequent and aggressive treatment if the claimant were disabled, as
14                  alleged. As to the claimant’s mental impairment the claimant attended
                    monthly office visits for psychotropic medication management (Ex. 5F
15                  and 20F). Notably, physicians reported improvement of mental health
                    symptoms while compliant with medication (Ex. 5F, page 47 and 20F,
16                  pages 24 and 25). Since the alleged onset date, various mental status
                    examinations showed normal results (Ex. 4F, 5F, and 20F).
17
                    There is evidence that the claimant stopped working for reasons not
18                  related to the allegedly disabling impairment(s). The claimant admitted he
                    stopped working in August 2006, but does not allege onset of disability
19                  until November 2011 (Ex. 2E). Such evidence suggests the claimant
                    stopped working for reasons unrelated to disability.
20
                    CAR 28.
21

22                  Plaintiff argues the ALJ improperly relied on plaintiff’s limited daily activities,

23   which plaintiff contends the ALJ mischaracterized. Plaintiff also argues the ALJ erred by relying

24   on plaintiff’s course of treatment. Finally, plaintiff asserts the ALJ’s reliance on plaintiff’s work

25   history is “neither here nor there.”

26   ///
27   ///

28   ///
                                                        8
       Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 9 of 24

 1                     1.      Daily Activities

 2                     According to plaintiff: “The first reason for this [the ALJ’s adverse credibility

 3   finding] relies on the mischaracterized daily activities. . . .” ECF No. 21, pg. 13. In a footnote,

 4   plaintiff adds:

 5                             There is one additional item: “took college courses.” The
                       provenance of this must be the testimony we don’t have (Cf. transc., p.
 6                     137; cf. trans., p. 351, fn. 5, where the undersigned recollects that Mr.
                       Malveaux testified in a completely unqualified way about taking online
 7                     college classes, and probably not during this period in the months
                       following his serious schizophrenic breakdown.
 8
                       Id. at pg. 14, n.9.
 9

10   Plaintiff provides no further support for this argument.

11                     In connection with his application, plaintiff submitted two function reports. See

12   CAR 278-85 (Exhibit 3E) and 301-09 (Exhibit 7E). The first report was submitted on February

13   21, 2012. See id. at 278-85. In this report, plaintiff stated he lives in an apartment with family.

14   See id. at 278. He also stated that he does not take care of anyone or any pets, and that no one

15   helps him with pet care. See id. at 279. For personal care, plaintiff stated that he has difficulty

16   dressing. See id. He did not identify any other areas of personal care that are affected by his

17   limitations. See id. Plaintiff stated that he does not need reminders to address personal care

18   needs, grooming, or taking medication. See id. at 280. Plaintiff stated that he does no household

19   or yard chores, though he did not elaborate. See id. at 280-81. According to plaintiff, he goes

20   outside two to three times per week to walk for exercise. See id. at 282. He also stated that he
21   shops in stores for food “once a week or more.” Id. Plaintiff stated he engages in social activities

22   such as talking to friends and going to church and other “events” once or twice a week. Id.

23                     In a second report, submitted on October 15, 2012, plaintiff did not list any areas

24   of personal care in which he has difficulty. See id. at 302. He stated he prepares his own meals

25   once or twice a week. See id. at 303. Plaintiff reported that he takes out the trash, though he

26   cannot do “a lot of lifting.” Id. Plaintiff reported he shops for groceries. See id. As with the first
27   report, plaintiff also indicated he socializes and attends church. See id. at 305.

28   ///
                                                          9
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 10 of 24

 1                  Plaintiff’s argument is unpersuasive. According to the ALJ, plaintiff’s daily

 2   activities included shopping in stores, performing personal care tasks, and attending church. See

 3   CAR28. The Court finds this description to be consistent with plaintiff’s written reports.

 4   Plaintiff has cited no evidence suggesting otherwise. As to the ALJ’s reference to plaintiff

 5   reportedly taking college courses, plaintiff states he attended online college for outside the time

 6   period relevant to this case. Defendant concedes the point. See ECF No. 34, pg. 20, n.5. In any

 7   event, the ALJ’s citations to substantial evidence regarding plaintiff’s daily activities support the

 8   adverse credibility finding because the evidence shows activities inconsistent with totally

 9   disabling symptoms, as alleged.2

10                  2.      Course of Treatment

11                  Plaintiff contends:

12                           The second reason relies on characterizing Mr. Malveaux’s
                    “medical treatment” as not being sufficiently “frequent and aggressive” to
13                  reflect disability. (Transc., p.28) The AC specifically wrote, “Dr. Ruxin
                    has also reported seeing the claimant every 3–6 weeks (citation omitted)
14                  which is contra to the hearing decision’s rejection of his [Dr. Ruxin’s]
                    opinion.” (Transc., p.150) So both decisions misunderstood frequency.
15                  They also reflect no respect for a reasonable reading of treating Dr.
                    Ruxin’s two medical source statements. In the first, Dr. Ruxin wrote,
16                  “Initially improved, then got more paranoid. Trying to assess severity of
                    mood impairment.” (Transc., p.706) In the second, where his assessments
17                  were more limiting, Dr. Ruxin wrote, “May still be having some auditory
                    hallucinations (footnote omitted) even though patient denies this,” (transc.,
18                  p.753), and “Paranoia and AH have decreased with treatment but med
                    compliance with adequate dose is challenging.” (Transc., p.754) None of
19                  this, including Dr. Ruxin’s worsening assessments, comports with the
                    decision’s notion that Mr. Malveaux’s “medical treatment” belied the
20                  severity of his symptom allegations. (footnote omitted).
21                  ECF No. 21, pgs. 13-14.
22   ///

23   ///

24   ///

25          2
                      In the context of the ALJ’s citation to plaintiff’s daily activities, the Court also
     finds no error in the lack of specific findings as to whether plaintiff’s daily activities showed an
26   ability to engage in sustained work-related activities. The failure to make such findings
     constitutes error only when the ALJ relies solely on daily activities. Vertigan, 260 F.3d at 1050.
27   In this case, the ALJ relied on other factors to discount plaintiff’s credibility, such as a
     conservative course of treatment and work history. These other factors lend further support to the
28   ALJ’s partial reliance on plaintiff’s daily activities.
                                                         10
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 11 of 24

 1                  Even assuming the ALJ mischaracterized the frequency of plaintiff’s treatment, the

 2   ALJ properly cited the conservative nature of plaintiff’s treatment to discount plaintiff’s

 3   credibility. As the ALJ noted, plaintiff’s treatment consisted primarily of medication, which

 4   caused improvement. See CAR 28. Again, plaintiff points to no evidence of record indicating

 5   more than conservative treatment to address symptoms he claims are totally disabling.

 6                  3.      Work History

 7                  Regarding the ALJ’s reference to plaintiff’s work history, plaintiff states:

 8                         That Mr. Malveaux stopped working in 2006 while his mental
                    breakdown was in 2011 is neither here nor there regarding the veracity of
 9                  Mr. Malveaux’s “testimony” about his mental impairment. (Trans., p. 28).
10                  ECF No. 21, pg. 14.
11                  The Court disagrees. While plaintiff alleges he became unable to work in

12   November 2011, the fact remains that he actually stopped working in August 2006. If he was

13   unable to work in 2006, it was reasonable for the ALJ to conclude that plaintiff was being less

14   than truthful when he stated he became unable to work in 2011 due to disability. Plaintiff makes

15   no attempt to explain the inconsistency.

16          B.      Lay Witness Evidence

17                  In determining whether a claimant is disabled, an ALJ generally must consider lay

18   witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

19   919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

20   testimony as to a claimant's symptoms or how an impairment affects ability to work is competent
21   evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100

22   F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of

23   lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.

24   When rejecting third party statements which are similar in nature to the statements of plaintiff, the

25   ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s statement. See

26   Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (approving
27   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

28   same reasons given for rejection of the claimant’s complaints).
                                                       11
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 12 of 24

 1                 At Step 4, the ALJ considered lay witness evidence from plaintiff’s wife. See

 2   CAR 25, 28-29. The ALJ stated:

 3                 Regarding the third-party statements, Ms. Malveaux corroborated some
                   subjective complaints reported by the claimant. These statements are
 4                 given some weight regarding the daily activities performed by the
                   claimant. As stated, Ms. Malveaux admitted the claimant remained
 5                 capable of performing personal care tasks, completing household chores,
                   shopping in stores, using public transportation, reading the bible, watching
 6                 television, attending family events, and counting change (Ex. 4E and 8E).
                   These accounts of daily activities are based on personal observation and
 7                 are consistent with other evidence. However, the witness also provided
                   opinions about physical limitations and mental limitations. These
 8                 opinions regarding functional limitations are inconsistent with medical
                   opinions of record, the objective findings and the record as a whole. The
 9                 lack of substantial support from the other evidence of record renders these
                   opinions less persuasive.
10
                   Id. at 28-29.
11

12                 Plaintiff argues the ALJ erred by failing to consider Ms. Malveaux’s hearing

13   testimony. See ECF No. 21, pg. 11. Plaintiff also contends the ALJ mischaracterized Ms.

14   Malveaux’s written function reports. See id. at 11-12.

15                 1.      Hearing Testimony

16                 According to plaintiff:

17                         First, this decision doesn’t even evaluate Ms. Malveaux’s
                   testimony, as opposed to its supposed review of her written function
18                 reports, which really just repeats decision #2, despite the AC’s correction
                   of error. Recall that this third ALJ expressly avowed he wouldn’t credit
19                 Ms. Malveaux and didn’t want to hear her testimony. (See fn.1.) Social
                   Security Ruling 16–3p, 20 C.F.R. §§404.1529/416.929, and case law
20                 required Ms. Malveaux’s testimony be evaluated and considered
                   (e.g., Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996) [“Lay
21                 testimony as to a claimant’s symptoms is competent evidence which the
                   Secretary must take into account, (citing Dodrill v. Shalala, 12 F.3d 915,
22                 919 (9th Cir. 1993)), unless he expressly determines to disregard such
                   testimony, in which case ‘he must give reasons that are germane to each
23                 witness.’ (Quoting id.)”]) — a fortiori, where the AC remand order
                   effectively held that decision #2 had misrepresented Ms. Malveaux. This
24                 decision’s failure even to evaluate her testimony, aside from its
                   perpetuation of #2's mischaracterization of her written statements,
25                 warrants reversal.
26                 ECF No. 21, pg. 11.
27   ///

28   ///
                                                     12
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 13 of 24

 1   In a footnote, plaintiff adds:

 2                            And now her testimony isn’t in our record, so whether the error is
                     harmless can’t be determined. However, Stout v. Commissioner, Soc. Sec.
 3                   Admin., 454 F.3d 1050, 1055 (9th Cir. 2006) held “that where the ALJ’s
                     error lies in a failure to properly discuss competent lay testimony
 4                   favorable to the claimant, a reviewing court cannot consider the error
                     harmless unless it can confidently conclude that no reasonable ALJ, when
 5                   fully crediting the testimony, could have reached a different disability
                     determination.”
 6
                     Id. at 11, n.7.
 7

 8                   As the ALJ noted, Ms. Malveaux testified on November 15, 2013. See CAR 16.

 9   There is, however, no discussion of this testimony in the hearing decision. Thus, on the face of

10   the hearing decision, the ALJ failed to consider relevant evidence of record.3 Defendant appears

11   to concede the issue by not offering any response to plaintiff’s argument.

12                   Plaintiff’s argument that the error cannot be considered harmless is misplaced. In

13   support of her argument, cites Stout v. Commissioner, 454 F.3d 1050 (9th Cir. 2006). In Stout,

14   the Ninth Circuit considered an ALJ’s silent disregard of lay witness testimony. See id. at 1053-

15   54. Lay witnesses had testified about the plaintiff’s “inability to deal with the demands of work”

16   due to alleged back pain and mental impairments. Id. The witnesses, who were former co-

17   workers, testified about the plaintiff’s frustration with simple tasks and uncommon need for

18   supervision. See id. Noting that the lay witness testimony in question was “consistent with

19   medical evidence,” the court in Stout concluded that the “ALJ was required to consider and

20   comment upon the uncontradicted lay testimony, as it concerned how Stout’s impairments impact
21   his ability to work.” 454 F.3d at 1053. The Commissioner conceded that the ALJ's silent

22   disregard of the lay testimony contravened Ninth Circuit case law and the controlling regulations,

23   and the Ninth Circuit rejected the Commissioner’s request that the error be disregarded as

24   harmless. See id. at 1054-55. In doing so, the court stated that the ALJ’s failure to consider

25   uncontradicted lay witness testimony could only be considered harmless “. . . if no reasonable

26   ALJ, when fully crediting the testimony, could have reached a different disability determination.”
27           3
                    While a second hearing was held in September 2016 following the Appeals
     Council remand, Mrs. Malveaux did not testify. See CAR 1503-40 (transcript of September 27,
28   2016, hearing).
                                                    13
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 14 of 24

 1   Id. at 1056; see also Robbins v. Social Security Administration, 466 F.3d 880, 885 (9th Cir. 2006)

 2   (citing Stout, 454 F.3d at 1056).

 3                   The ALJ, however, need not discuss all evidence presented. See Vincent on

 4   Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984). Rather, he must explain

 5   why “significant probative evidence has been rejected.” Id. (citing Cotter v. Harris, 642 F.2d 700,

 6   706 (3d Cir.1981). Applying this standard, the court held that the ALJ properly ignored evidence

 7   which was neither significant nor probative. See id. at 1395. As to a letter from a treating

 8   psychiatrist, the court reasoned that, because the ALJ must explain why he rejected

 9   uncontroverted medical evidence, the ALJ did not err in ignoring the doctor’s letter which was

10   controverted by other medical evidence considered in the decision. See id. As to lay witness

11   testimony concerning the plaintiff’s mental functioning as a result of a second stroke, the court

12   concluded that the evidence was properly ignored because it “conflicted with the available

13   medical evidence” assessing the plaintiff’s mental capacity. Id.

14                   In Stout, the court found the ALJ erred by disregarding uncontradicted lay witness

15   evidence. Stout is inapplicable in this case because Ms. Malveaux’s November 2013 testimony is

16   not uncontradicted. Ms. Malveaux’s testimony, which is consistent with the limitations alleged

17   by plaintiff, is contradicted by plaintiff’s daily activities, course of treatment, work history, all as

18   discussed above, as well as the medical opinion evidence, as discussed below. As with the lay

19   witness evidence at issue in Vincent, the ALJ did not err in failing to discuss Ms. Malveaux’s

20   contradicted November 2013 hearing testimony.
21                   2.      Written Function Reports

22                   Plaintiff contends the ALJ mischaracterized Ms. Malvezux’s written function

23   reports. Plaintiff argues:

24                           And by repeating #2 word-for-word, this decision repeats the
                     mischaracterization of Ms. Malveaux’s written statements pointed out by
25                   the AC. Ms. Malveaux completed two written function reports (transc.,
                     pp.286–293, 310–318); a full demonstration of the mischaracterization of
26                   these would consume considerable space. The decision claims “Ms.
                     Malveaux admitted the claimant remained capable of performing personal
27                   care tasks, completing household chores, shopping in stores, using public
                     transportation, reading the bible, watching television, attending family
28                   events and counting change.” (Transc., p.28) In fact, she wrote that her
                                                        14
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 15 of 24

 1                   husband had problems with personal care (transc., pp.287, 311, 312),
                     problems with household chores (transc., pp.288, 312, 313), and couldn’t
 2                   shop in stores or use public transportation without accompaniment;
                     indeed, he would start to shake in public. (Transc., pp.289, 290, 292, 293,
 3                   313, 314, 316) (footnote omitted). Mr. Malveaux’s ability to read the
                     Bible and watch television might be questioned on concentration grounds,
 4                   since Dr. Ruxin said this was impaired in the first of his two assessment,
                     (transc., pp.704), and prove little about work-functioning. The decision
 5                   misrepresents Ms. Malveaux about Mr. Malveaux’s ability to attend
                     family events. (Compare transc., pp.290, 291, 314, 315).
 6
                     ECF No. 21, pgs. 11-12.
 7

 8                   In connection with plaintiff’s application, Ms. Malveaux submitted two third-party

 9   function reports. See CAR 286-93 (Exhibit 4E) and 310-18 (Exhibit 8E). In these reports, Ms.

10   Malveaux stated plaintiff “sometimes” needed help with bathing, but otherwise had no problems

11   with personal care. Id. She also stated plaintiff can prepare simple meals on a daily basis. See

12   id. Ms. Malveaux stated plaintiff takes out the trash. See id. She reported that plaintiff is able to

13   walk, ride in a car, and use public transportation, and that when plaintiff’s goes out he can do so

14   alone. See id. Ms. Malveaux stated plaintiff can shop in stores, mostly with her assistance. See

15   id. She stated plaintiff can pay bills, count change, handle a savings account, and use a

16   checkbook. See id. Ms. Malveaux stated plaintiff spends time with others, including family and

17   friends, and attends church. See id. She stated plaintiff can walk for 2 blocks and then has to

18   rest. See id.

19                   The ALJ characterized Ms. Malveaux’s written statements as follows:

20                   In third-party function reports, the claimant’s wife, J. Malveaux,
                     corroborated some of the claimant’s subjective complaints. Ms. Malveaux
21                   represented the claimant was limited in lifting, squatting, standing,
                     walking, kneeling, stair climbing, completing tasks, concentration and
22                   understanding. Ms. Malveaux estimated the claimant was capable of
                     walking 1-2 blocks before he required a break. She stated the claimant
23                   was able to pay attention for 15 minutes. Ms. Malveaux advised the
                     claimant dealt poorly with stress or change. She advised the claimant was
24                   less social than prior to onset. Despite the alleged limitations, Ms.
                     Malveaux reported the claimant remained capable of performing personal
25                   care tasks, completing household chores, shopping in stores, using public
                     transportation, reading the bible, watching television, attending family
26                   events, and counting change (Ex. 4E and 8E).
27                   CAR 25.

28   ///
                                                       15
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 16 of 24

 1   Other than a reference to an ability to pay attention for 15 minutes – which does not appear in

 2   either of Ms. Malveaux’s statements – the Court finds that the ALJ’s characterization of Ms.

 3   Malveaux’s statements is accurate. Plaintiff’s offers no argument as to the reference to an ability

 4   to pay attention for 15 minutes, and the Court does not find that this single error unfairly

 5   misrepresents the totality of Ms. Malveaux’s statements. Ultimately, Ms. Malveaux’s statements

 6   are consistent with those offered by plaintiff which, for the reasons discussed above, the ALJ

 7   properly discounted. See Valentine, 574 F.3d at 694 (9th Cir. 2009).

 8          C.      Dr. Ruxin’s Opinions

 9                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

10   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

11   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

12   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

13   opinion over another. See id.

14                  Under the regulations, only “licensed physicians and certain qualified specialists”

15   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

16   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

17   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

18   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

19   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

20   substantial evidence when the opinions are consistent with independent clinical findings or other
21   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

22   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

23   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

24   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

25   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

26   workers may be discounted provided the ALJ provides reasons germane to each source for doing
27   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

28   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance
                                                       16
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 17 of 24

 1   when opinions from “other sources” may be considered acceptable medical opinions).

 2                  The weight given to medical opinions depends in part on whether they are

 3   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 4   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 5   professional, who has a greater opportunity to know and observe the patient as an individual, than

 6   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 7   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 8   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 9   Cir. 1990).

10                  In addition to considering its source, to evaluate whether the Commissioner

11   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

12   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

13   uncontradicted opinion of a treating or examining medical professional only for “clear and

14   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

15   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

16   by an examining professional’s opinion which is supported by different independent clinical

17   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

18   1041 (9th Cir. 1995).

19                  A contradicted opinion of a treating or examining professional may be rejected

20   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d
21   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

22   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

23   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

24   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

25   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

26   without other evidence, is insufficient to reject the opinion of a treating or examining
27   professional. See id. at 831. In any event, the Commissioner need not give weight to any

28   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,
                                                       17
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 18 of 24

 1   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 2   also Magallanes, 881 F.2d at 751.

 3                  At Step 4, the ALJ evaluated the medical opinions of record. See CAR 29-31. In

 4   reaching a conclusion regarding plaintiff’s residual functional capacity, the ALJ considered

 5   opinions offered by examining physician, Dr. Chang, treating physician, Dr. Ruxin, a medical

 6   expert, Dr. Akins, as well as the state agency physicians. See id. As to Dr. Chang, the ALJ gave

 7   “great weight” to the doctor’s assessment that plaintiff was, during the relevant time period,

 8   capable of light work with frequent postural activities. Id. at 29. The ALJ, however, rejected Dr.

 9   Chang’s opinion that plaintiff was limited due to left shoulder pain. See id. The ALJ found this

10   limitation non-severe.4 Similarly, the ALJ partially accepted the state agency physicians’

11   opinions. See id.

12                  The ALJ accepted Dr. Ruxin’s February 2012 opinion that plaintiff had good

13   ability to complete simple tasks and maintain attendance, and fair ability to complete complex

14   tasks, maintain concentration and attention, complete a normal workday/workweek, and respond

15   to change. See id. (citing Exhibit 14F). As to Dr. Ruxin’s amended opinion, rendered in April

16   2012, the ALJ gave only “some weight” to the doctor’s opinion that plaintiff had poor ability to

17   complete a normal workday/workweek. See id. at 30 (citing Exhibit 19F). Plaintiff argues the

18   ALJ erred with respect to consideration of his treating physician, Dr. Ruxin.5

19                  As to Dr. Ruxin’s February 2012 opinion, the ALJ stated:

20                  In February 2012, treating physician, Dr. Ruxin, opined as follows: the
                    claimant has good abilities to complete simple tasks and maintain
21                  attendance. The claimant has fair abilities to complete complex tasks,
                    maintain concentration/attention, complete a normal workday/workweek
22                  and respond to change (Ex. 14F). This assessment is given great weight,
                    as it is consistent with other medical opinion evidence and the record as a
23                  whole.
24                  CAR 29.
25   ///

26
            4
27                 Plaintiff does not challenge this finding.
            5
                   Plaintiff makes no arguments regarding the ALJ’s analysis of any of the other
28   medical opinions.
                                                       18
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 19 of 24

 1   Regarding the doctor’s amended opinion of April 2012, the ALJ stated:

 2                 In April 2012, treating physician, Dr. Ruxin amended his assessment, and
                   opined as follows: the claimant has fair abilities to complete simple and
 3                 complex tasks, maintain concentration/attention, maintain attendance and
                   respond to changes. The claimant has poor ability to complete a normal
 4                 workday/workweek without interruption from a psychologically based
                   symptom (Ex. 19F). This assessment is given some weight to the extent it
 5                 shows the claimant is capable of simple repetitive tasks with moderate
                   limitations in the ability to maintain concentration and attention. These
 6                 findings are consistent with medical opinion evidence, treatment reports,
                   and objective evidence.
 7
                   The undersigned gives little weight to the assessment of poor ability to
 8                 complete a normal workday/workweek without interruption from a
                   psychologically based symptom. According to SSR 96-2p, controlling
 9                 weight may not be given to a treating source’s medical opinion unless the
                   opinion is well-supported by medically acceptable clinical and laboratory
10                 diagnostic techniques. In the instant case, Dr. Ruxin did not support his
                   assessment with ample objective evidence. First, clinical observations
11                 from contemporaneous reports (in February and April 2012) indicate
                   logical thought processes and fair judgment. Testing indicates Global
12                 Assessment [of] Functioning scores varying from 41-60, consistent with
                   moderate to serious symptoms. One would expect consistently extreme
13                 findings, if the claimant had poor ability to complete a normal
                   workday/workweek.
14
                   Here, it is noted that medical expert, Dr. Akins, reviewed the findings and
15                 concluded there was not sufficient evidence for “poor ability” or “marked
                   limitation” in the area. In rendering this opinion, Dr. Akins cited to the
16                 Global Assessment [of] Functioning scores (from February to June 2012),
                   treatment reports and objective evidence.
17
                   In addition to the objective evidence, the undersigned notes that treating
18                 physicians found the claimant clinically improved or stable with
                   medication (Ex. 20F and Hearing Testimony, 9/27/2016). This finding
19                 further undercuts Dr. Ruxin’s opinion.
20                 Lastly, the finding is inconsistent with the claimant’s own account of daily
                   activities. As stated, the claimant was capable of attending college
21                 courses, completing household chores, shopping in stores, and using the
                   computer. Dr. Ruxin fails to explain how the claimant would be capable
22                 of extensive daily activities if he had poor to no ability to complete a
                   normal workday/workweek (as indicated [in] the reports).
23
                   CAR 30.
24

25                 As to the ALJ’s analysis of Dr. Ruxin’s February 2012 opinion, plaintiff argues:

26                         . . .[I]t insincerely gave “great weight” to Dr. Ruxin’s first, less
                   disabling, assessments, (transc., p.29), claiming that its many ‘Fair’s
27                 (transc., p.706) were consistent with the “other opinion evidence and the
                   record as a whole.” (Transc., p.29) Presumably this means this medical
28                 source statement was consistent with the decision’s mental residual
                                                        19
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 20 of 24

 1                       functional capacity, since the decision said its RFC was “supported by . . .
                         the mental assessments of [nonexamining Dr. Akins’s hearing testimony]
 2                       and State agency, findings in the prior decision [Considering the AC
                         reversal, this should be a bad reason] and the record as a whole,” (transc.,
 3                       p.31), and Dr. Akins got great weight because “consistent with treatment
                         records, accounts of daily activities and the record as a whole.” (Id.)
 4                       However, what the form Dr. Ruxin filled out says “Fair” means is “The
                         evidence supports the conclusion that the individual’s capacity to perform
 5                       the activity is impaired, but the degree/extent of the impairment needs to
                         be further described.” (Transc., p.706) This is consistent with Dr. Ruxin’s
 6                       statement “Initially improved, then got more paranoid. Trying to assess
                         severity of mood component.” (Id.) And Dr. Ruxin’s initial assessments
 7                       no more clearly support the decision’s specific (nondisabling) MRFC than
                         they contradict it. This decision disingenuously coopts, which is to say
 8                       misuses, Dr. Ruxin’s first MSS.
                                 Note that if one takes this decision literally — a mistake, since
 9                       most of it just reiterates the reversed decision #2 — then the decision’s
                         crediting of this first, uncertain, Dr. Ruxin MSS followed by its
10                       discrediting of his more certain and disabling second MSS demonstrates
                         this decision (which didn’t even want to hear from Ms. Malveaux, and
11                       which repeated and relied on the earlier decision’s mischaracterization of
                         Mr. Malveaux’s daily activities and symptoms) to be hubristically
12                       confident in its greater wisdom than the psychiatrist who the AC remand
                         said tracked Mr. Malveaux during these critical post-breakdown months
13                       “every 3–6 weeks,” (transc., p.150), and recommended recontacting.
                         (Transc., p.151)
14
                         ECF No. 21, pgs. 14-15.
15

16                       Regarding the ALJ’s analysis of Dr. Ruxin’s amended opinion of April 2012,

17   plaintiff states:

18                               . . . [T]his decision again — without explaining why this is so —
                         claims this too as support for its MRFC (transc., p.30), finding only Dr.
19                       Ruxin’s assessment of ‘poor’ for completing workdays and work weeks
                         (transc., p.754) to be inconvenient and rejecting it. (Id.)
20                               First, cherry-picking out inconvenient portions of medical opinions
                         is problematic. (Holohan v. Massanari, 246 F.3d 1195, 1207 (9th Cir.
21                       2001) [cannot rely on selected evidence and ignore other, contradictory
                         evidence; Gallant v. Heckler, 753 F.2d 1450, 1455–56 (9th Cir. 1984);
22                       Switzer v. Heckler, 742 F.2d 382, 385–386 (7th Cir. 1984) [cannot pick
                         and choose]; Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) [cannot
23                       affirm by isolating specific quantum of evidence].)
                                 Second, the decision’s expressed rationale does not rest on
24                       substantial evidence with adequate explanation and is legally backward.
                                 The decision seems to say that evidence showing “logical thought
25                       processes and fair judgment” contradict Dr. Ruxin (transc., p.30), but Dr.
                         Ruxin’s MSS reflects goal-directed thought processes and mildly impaired
26                       judgment (transc., p.753), which is consistent with this; the decision
                         omits the many abnormal signs/symptoms, which would support the
27                       obvious bottom line of Dr. Ruxin’s MSS that Mr. Malveaux is disabled.
                         The decision also asserts that Mr. Malveaux’s serious to moderate global
28                       assessments of functioning contradict Dr. Ruxin’s assessment of ‘poor’
                                                           20
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 21 of 24

 1                  ability to complete workdays and work weeks (transc., p.30), but at least
                    without further explanation this doesn’t follow; serious to moderate
 2                  assessments of global functioning are not so inherently inconsistent with
                    inability to consistently complete workdays and work weeks as to make
 3                  the decision’s non-expert, non-treating, second-guessing superior to the
                    opinion of a treating specialist who saw Mr. Malveaux every three to six
 4                  weeks.
                             The decision also gives two factually and one legally wrong reason
 5                  for discounting Dr. Ruxin. The first factually wrong reason is “that
                    treating physicians found the claimant clinically improved or stable with
 6                  medication” (transc., p.30); but this is contradicted by treating Dr. Ruxin’s
                    statements that Mr. Malveaux at first improved and then regressed
 7                  (transc., p.706), might still really be having auditory hallucinations
                    (transc., p.753), and that “med compliance with adequate dose was
 8                  challenging.” (Transc., p.754) The other factually wrong reason is yet
                    further reliance on the incorrect view of Mr. Malveaux’s daily activities
 9                  discussed before and significantly contradicted by the AC. The legally
                    wrong reason is to cite nonexamining Dr. Akin as having reviewed
10                  “findings” consisting significantly of Dr. Ruxin’s information, and having
                    not found “sufficient evidence for ‘poor ability’.” (Transc., p.30)
11                  Ordinarily, more weight should be given a treating doctor’s opinion,
                    (Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995)), and “The opinion of a
12                  nonexamining physician cannot by itself constitute substantial evidence
                    that justifies the rejection of the opinion of . . . a treating physician.” (Id. at
13                  831, citing Pitzer v. Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990) and
                    Gallant v. Heckler, supra, 753 F.2d at 1456.) Moreover, of course, Dr.
14                  Akin didn’t even address MRFC, only listing 12.03.

15                  ECF No. 21, pgs. 15-16.

16                  While plaintiff’s arguments are difficult to discern, the Court finds no error with

17   respect to the ALJ’s analysis of Dr. Ruxin’s February 2012 opinion, which the ALJ accepted. In

18   February 2012, Dr. Ruxin opined plaintiff has good ability to complete simple tasks and fair

19   ability to complete a normal workday/workweek. In April 2012, Dr. Ruxin opined plaintiff has

20   fair ability to complete simple tasks and poor ability to complete a normal workday/workweek.

21   By citing Dr. Akins’ medical expert testimony that the evidence does not establish “poor ability”

22   in any category of mental functioning, the ALJ provided a valid reason, supported by the record,

23   to discount the change in Dr. Ruxin’s opinion from “good ability” and “fair ability” to “poor

24   ability.” In addition, the change from “good ability” to “fair ability” to complete simple tasks is

25   of no moment given that the ALJ accounted for both by limiting plaintiff to simple one- and two-

26   step tasks.

27   ///

28   ///
                                                         21
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 22 of 24

 1                  As to the ALJ’s reliance on Dr. Akins’ testimony that the evidence does not

 2   establish “poor ability,” plaintiff argues that the ALJ erred by relying on a non-examining source

 3   to discount the opinion of a treating source. This argument is unpersuasive for two reasons.

 4   First, while the Commissioner must usually defer to an uncontradicted opinion of a treating

 5   source, Dr. Ruxin’s April 2012 opinion in this case is contradicted, both by the opinion of Dr.

 6   Akins and Dr. Ruxin’s own February 2012 opinion. Second, on this record, the ALJ may

 7   properly rely on the opinion from a non-examining source.

 8          D.      Mental Residual Functional Capacity

 9                  In determining residual functional capacity, the ALJ must assess what the plaintiff
10   can still do in light of both physical and mental limitations. See 20 C.F.R. §§ 404.1545(a),
11   416.945(a) (2003); see also Valencia v. Heckler, 751 F.2d 1082, 1085 (9th Cir. 1985) (residual
12   functional capacity reflects current “physical and mental capabilities”). Where there is a
13   colorable claim of mental impairment, the regulations require the ALJ to follow a special
14   procedure. See 20 C.F.R. §§ 404.1520a(a), 416.920a(a). The ALJ is required to record pertinent
15   findings and rate the degree of functional loss. See 20 C.F.R. §§ 404.1520a(b), 416.920a(b).
16                  As stated above, for the time period at issue the ALJ concluded plaintiff had the
17   mental residual functional capacity to engage in simple repetitive one- to two-step tasks, maintain
18   concentration, persistence, and pace for one- to two-step tasks, perform frequent interactions with
19   supervisors and co-workers, and complete a normal workday/workweek. See CAR 23-24.
20   Plaintiff was, however, limited to occasional interaction with the public and a slow-paced and
21   non-competitive work environment. See id. at 24. Plaintiff was incapable of performing detailed
22   or complex tasks. See id.
23                  According to plaintiff, the ALJ’s mental residual functional capacity determination
24   is unexplained. Plaintiff argues the ALJ’s mental residual functional capacity assessment is
25   flawed due to the errors argued above. Plaintiff adds:
26                          The nonexaminers didn’t bequeath this decision anything other
                    than its simple 1–2 step task limitation; indeed, they posited no public
27                  contact, as the decision realized. (Transc., p.30) The decision rejected this
                    based on the same mischaracterization of Mr. Malveaux’s daily activities
28
                                                       22
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 23 of 24

 1                  the AC said on remand was wrong and which this brief also shows to be
                    wrong. (Id.) Even if this basis were correct, it still leaves unexplained the
 2                  precise limitations of frequent coworker and supervisor contact and
                    occasional public contact. (Cf. transc., p.31, where ‘moderate’ limitation
 3                  in social functioning is asserted as “fully accommodated by the limitations
                    for frequent contact with supervisors and co-workers and occasional
 4                  contact with the public” as ipse dixit.).
                            Nonexamining Dr. Akin at the hearing can’t be the basis, because
 5                  he only testified about the mental severity criteria; he expressed no
                    MRFC.
 6                          Did the decision explain its MRFC on its own somewhere else?
                    Not other than just discussed. The provenance of “slow-paced and non-
 7                  competitive” is particularly impenetrable, cabalistic.
                            We are back to the same simple, repetitive, one or two-step tasks
 8                  of decision #2, which the AC reversed, perhaps not doubting that Mr.
                    Malveaux could perform easy tasks in the abstract, but clearly doubting
 9                  his ability to do so in reality and asking that Dr. Ruxin be considered
                    further, which he wasn’t.
10
                    ECF No. 21, pgs. 17-18.
11

12                  Plaintiff’s argument, which is derivative of errors argued above, is also

13   unpersuasive for the reasons discussed above. First, the Court finds no error with respect to the

14   ALJ’s evaluation of statements and testimony provided by plaintiff and his wife. Second, the

15   Court finds no error with respect to the ALJ’s reliance on Dr. Akins’ expert testimony. Third, the

16   ALJ did not err with respect to evaluation of Dr. Ruxin’s April 2012 opinion. Finally, while

17   plaintiff is correct that the ALJ does not explain why he found plaintiff limited to frequent contact

18   with co-workers and supervisors but less frequent contact with the public, given that Dr. Akins

19   identified limitations only as to public contact, the finding is consistent with the evidence.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        23
      Case 2:18-cv-01952-DMC Document 39 Filed 09/30/20 Page 24 of 24

 1                                        IV. CONCLUSION

 2                 Based on the foregoing, the Court concludes that the Commissioner’s final

 3   decision is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.     Plaintiff’s motion for summary judgment, ECF No. 21, is denied;

 6                 2.     Defendant’s motion for summary judgment, ECF No. 34, is granted;

 7                 3.     The Commissioner’s final decision is affirmed; and

 8                 4.     The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: September 30, 2020
                                                       ____________________________________
12                                                     DENNIS M. COTA
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     24
